Citation Nr: 1704629	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO. 13-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to VA compensation benefits. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant had a single period of service from November 1989 to September 1992, and received a bad conduct discharge.

2. The misconduct committed by the appellant during service was willful and persistent and did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service. 

3. The appellant was not insane at the time he committed the in-service misconduct.

4. The appellant's discharge is considered dishonorable.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA compensation benefits. 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12, 3.354 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a). See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (stating the notice requirements of the VCAA apply to all elements of a claim, to include veteran status). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The appellant was not provided with specific notification prior to the September 2012 administrative decision as to what information was necessary to substantiate his claim, namely the regulation governing character of discharge, and his and VA's respective duties in obtaining evidence. However, VA notified the appellant of the reasons and bases for its decision, notified the appellant of his appellate rights, and issued a February 2013 Statement of the Case, which included the laws and regulations pertinent to the appeal. Further, the appellant has provided statements in support of the appeal in which he clearly demonstrates actual knowledge of the substantive requirements of his appeal. Accordingly, the Board finds that any insufficiency in the timing of proper VCAA notice to be harmless, non-prejudicial error. See Conway, 353 F.3d 1369.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records, and providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The claims file contains the appellant's service personnel and treatment records, and the appellant has not identified any other records needing to be obtained. Further, a medical opinion is not required to decide the claim. See id. The duty to assist is satisfied. See 38 C.F.R. § 3.159(c).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The appellant contends his character of discharge should not be a bar to VA compensation benefits. The appellant's Report of Separation from the Armed Forces (DD Form 214) indicates that he was on active duty in the United States Navy from November 1989 to September 1992. The character of his discharge was a "bad conduct discharge" as a result of conviction by special court-martial.

Service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a). Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service. VA does not have the authority to alter the findings of the service department; the claimant's recourse is with the service department. 
38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Harvey v. Brown, 6 Vet. App. 416 (1994).

A discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits. See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 38 C.F.R. § 3.12(c).

As to the regulatory bars, which are at issue in this appeal, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude, to include conviction of a felony; (4) Willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n). An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct. Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the above conditions is a regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an absence without official leave period of at least 180 days.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis. VAOPGCPREC 20-97 (May 22, 1997). The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham, 8 Vet. App. at 449.

In an October 1989 document, completed during the appellant's recruitment into the Navy, the appellant acknowledged various aspects of the Navy's drug and alcohol abuse policy. The document, in pertinent part, informed the appellant that illegal or improper use of drugs may result in disciplinary action including administrative separation from the Navy. 

The October 1989 Report of Medical History form, completed contemporaneous with the service entrance examination, reflects that the appellant reported prior marijuana use (three to four occasions) and prior cocaine use (once), but no use of drugs within the preceding four months. The appellant denied alcohol abuse, and the service physician noted that the appellant reported no prior citations or arrests. No substance abuse or addiction disorders were noted on the service entrance examination report. 

In a November 1989 document, the appellant acknowledged that he had been briefed on the Navy's policy on drug and alcohol abuse, the legal consequences of illicit drug use, and the Navy's urinalysis screening program. 

A February 1990 Incident/Complaint Report reflects that an investigation was performed after the appellant's urine sample tested positive for cocaine. The appellant's commanding officer indicated that the appellant in January 1990 left boot camp and visited his hometown while on leave. The appellant reported that he attended a party where he "drank quite a bit and used some cocaine." As a result of the investigation, a non-judicial punishment (NJP) was assessed for wrongful use of cocaine and unauthorized absence. 

A February 1990 service treatment record reflects that the appellant was evaluated due to a urine test positive for cocaine. The appellant indicated that he had used cocaine on one occasion while in the Navy and also to drinking several beers on weekends, but that he was not addicted to any drugs. The appellant indicated his desire to stay in the Navy. The service physician indicated that the appellant was not addicted to cocaine, alcohol, or any other controlled substance. 

In April 1990, the appellant went through an Administrative Board proceeding. The Administrative Board noted the February 1990 NJP and found that the appellant did commit misconduct due to drug abuse. However, the Administrative Board recommended that the appellant be retained in the Navy, with the provision that he attend drug and alcohol treatment. The Administrative Board also noted that it was Navy policy that first-time drug offenders who show exceptional potential be retained. 

In a May 1990 document, the appellant was informed that he was "being retained in the naval service in spite of [his] Administrative Board's finding of misconduct due to drug abuse as evidenced by ... nonjudicial punishment for ... wrongful use of cocaine." The appellant was further informed that "any further deficiencies in performance and/or conduct may result in processing for administrative separation." This document was signed by the appellant and a witness, who certified that the appellant was explained the subject of the document and provided a copy. The appellant also signed an August 1990 document that information him of substantially similar information, including that "a clean disciplinary record subsequent to this date is mandatory."

In July 1991, the appellant was found in violation of the Uniform Code of Military Justice (UCMJ) for unauthorized absence and wrongful use of cocaine. 

In August 1991, the appellant was found in violation of the UCMJ for unauthorized absence and wrongful use of cocaine. In an August 1991 Drug and Alcohol Abuse Report, the appellant's commanding officer indicated that the appellant "is considered by chain of command to have no potential for further service and is awaiting a special court-martial."

In September 1991, the appellant was confined for a period of 30 days for evaluation and preparation for a special court-martial. 

A September 1991 Substance Abuse consultation report reflects that the appellant demonstrated a moderate alcohol and cocaine dependence. The appellant reported that he began to drink alcohol at age 12 and began using drugs at age 14. The service clinician noted that the appellant's symptoms included: loss of control as characterized by consuming more than desired, binge use/drinking, and an inability to stop using once started; one or more unsuccessful attempts to lessen use; frequent intoxication or withdrawal symptoms that interfere with work, family, and social responsibilities; and continued substance use despite consequences affecting family functions and his social life, and resulting in legal problems, psychological symptoms, and financial problems. 

In October 1991, the appellant was subjected to a special court-martial. The memorandum of the court-martial specifically listed the July 1991 and August 1991 UCMJ violations, and the September 1991 confinement. The special court-martial resulted in a bad discharge separation from service. 

 In February 2012, the appellant applied for VA compensation benefits, seeking service connection for posttraumatic stress disorder and chronic obstructive pulmonary disorder. In an August 2012 VCAA letter, the appellant was informed that the character of his discharge was not "honorable," and therefore, VA must make a determination whether his character of discharge would preclude compensation prior to adjudicating the merits of his service connection claims. 

In an August 2012 statement, the appellant indicated that when he returned from the Persian Gulf War, he started partying and using drugs, but that his behavior only constituted a minor offense because his actions were only detected in a positive urine sample collected during a battalion sweep. He further indicated that it was obvious he was not in a good state of mind when he returned from the Persian Gulf, and that all of his problems happened following the war. See also May 2012 Statement ("I made a bad choice."). 

In a March 2013 statement, the appellant provided additional details regarding the events leading up to his discharge. The appellant indicated that when he returned from the Persian Gulf War, he was experiencing domestic issues with his wife. He reported becoming very depressed, which led him to start drinking and using drugs. After his drug use was detected on a positive urine test, he "fell into a very destructive behavior and was de[s]troying [him]self." The appellant indicated that he never did anything to harm another person and was very diligent in his military duties. 

In March 2013, the appellant's former representative revoked their representation of the appellant. In this correspondence, the former representative indicated that the appellant's request for an upgrade in his discharge status had been denied by the service department. The former representative indicated that the by-laws of her organization "preclude providing representation ... to a veteran who has an 'other than honorable discharge.'" 

The question is whether the appellant's actions in service constituted willful and persistent misconduct such that his bad conduct discharge is considered to have been issued under dishonorable conditions. The appeal will be denied. 

After review of the evidence, including the appellant's lay statements, the Board finds the appellant had other than honorable service due to his willful and persistent misconduct. The evidence demonstrates that the appellant had numerous instances of misconduct during his service. In October 1989, the appellant acknowledged prior drug use prior to entry into service. At that time, he was educated on the Navy's zero tolerance drug policy. After a urine sample tested positive in February 1990, he was subjected to an Administrative Board hearing. At that time, he was found to be not dependent on cocaine, alcohol, or any other controlled substance. As a result, the appellant was retained in the Navy, but advised that further disciplinary actions, including repeat drug use, could result in separation from service. In July 1991 and August 1991, the appellant was again found to be violation of the UCMJ for cocaine use, and in September 1991, found to be drug and alcohol dependent. The frequency of his misconduct shows a persistent pattern of behavior that may be characterized as willful - intentional or deliberate - in that there is no evidence of coercion or mental incapacity to suggest that it was otherwise. 

Despite the appellant's contentions, he was not discharged because of a minor offense. "Offenses that would interfere with [the] appellant's military duties, indeed preclude their performance ... could not constitute a minor offense." Stringham, 
8 Vet. App. at 448. See also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994) (observing that "drug use, unauthorized absence, drunk and disorderly conduct and failure to go to place of duty [] were the types of offenses that would interfere with the appellant's military duties, indeed preclude their performance and thus could not constitute a minor offense"). The appellant's discharge was due to a pattern of behavior that resulted and three violations of the UCMJ for wrongful use of cocaine and unauthorized absences. In September 1991, the appellant was found to be drug and alcohol dependent. At that time, the service clinician noted that the appellant reported that his dependency resulted in frequent intoxication or withdrawal symptoms that interfere with work, family, and social responsibilities; and continued substance use despite consequences affecting family functions and his social life, and resulting in legal problems, psychological symptoms, and financial problems. 

The appellant has offered mitigating factors in support of a change in the character of his discharge. Specifically, that he was using drugs and alcohol as a coping mechanism for domestic issues and/or as adjustment after returning from the Persian Gulf. To the extent that the appellant has alleged excuse for his conduct, the Board finds these statements unpersuasive in that his actions in January 1990, July 1991, and August 1991 were still willful, intentional, and deliberate. Moreover, drug and alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. See 38 C.F.R. § 3.301.

The evidence establishes that the appellant received a bad conduct discharge as a result of willful and persistent misconduct. There is no evidence the appellant was insane at the time he committed any of the offenses resulting in his discharge. The character of his discharge from service is a bar to VA compensation benefits. 38 C.F.R. §§ 3.12(d), 3.360(b). VA is bound by the service department's determination for the reason of a service member's separation from active service and is not at liberty to change that determination. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In reaching the above conclusion, the benefit-of-the doubt doctrine was considered. However, as a preponderance of the evidence is against this claim, this doctrine is not for application. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the appeal must be denied.


ORDER

The appeal is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


